Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the cancelation of claim 11, the objection to the drawings and the 35 USC 112 rejections are withdrawn.
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie (JP Pub 2017-123709) and in view of Dusio (US PgPub 20050194448).
Regarding claim 1: Ujiie discloses an image processing apparatus [Abstract] comprising: 
at least one of an image reader and a communication circuit for obtaining image data to be used for printing [in the reading device 50, information which is a restriction of code reading can be displayed on the display unit or sent to the outside. Examples of the external device include a removable storage unit, an image forming device, an image forming management device, and an external device (PC). Information may be voluntarily sent to the image forming apparatus or the image forming management apparatus by communication, or may be transmitted by a request from the image forming apparatus, p0050]; and 
a controller for performing one or both of an enlargement process and a conversion process when a coded image in which information is coded is included in the image data [If the code is a copy job generated outside the main body, if a 2 dimensional barcode (original data (FIG. 17 a)) is detected at the time of scanning, the format, resolution, and internal data of the version are extracted, p0105], 
wherein the enlargement process is a process of pasting an enlarged coded image instead of the coded image on the image data, the enlarged coded image being obtained by enlarging the coded image without enlarging a part other than the coded image in the image data, [In the case of a copy job generated outside the main body, when a two-dimensional bar code (original data (FIG. 17A)) is detected at the time of scanning, the format, resolution, and internal data such as the version are extracted. Then, the two-dimensional code area is filled on the data so that it has the same color as the background so as not to affect reading, and the two-dimensional barcode of the original data is enlarged / reduced in accordance with the reading apparatus as shown in Figure 17B, p0105], and 
the conversion process is a process of pasting decoded information instead of the coded image, the decoded information being obtained by decoding the coded image [read control unit 500 can analyze the read image and obtain the information of the code. In addition, the reading device 50 may obtain a reading result without analyzing the read image, p0049].
Ujiie appears to fail to explicitly disclose pasting decoded information instead of the coded image.
Dusio discloses in a related well-known system from the same field of endeavor [Abstract] wherein the conversion process is a process of pasting decoded information instead of the coded image [e.g. only the human readable information], the decoded information being obtained by decoding the coded image [a scanned bar code or other piece of information is acquired or entered at the handheld computer 91 or 1061 ... a human readable label and/or a barcode label can be printed, p0063 & p0094].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Ujiie the support wherein the conversion process is a process of pasting decoded information instead of the coded image, the decoded information being obtained by decoding the coded image as disclosed by Dusio because it would allow the user to print the most appropriate data form necessary as discussed by Dusio in at least paragraph 0094.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie (JP Pub 2017-123709) and in view of Dusio (US PgPub 20050194448) and in further view of Hotta et al., (US PgPub 20120086977).
Regarding claim 2: Ujiie in view of Dusio discloses the image processing apparatus according to claim 1.
Neither Ujiie nor Dusio appear to disclose an operation panel for receiving setting, wherein when the operation panel has received setting to perform only the enlargement process, the controller performs the enlargement process but does not perform the conversion process, when the operation panel has received setting to perform only the conversion process, the controller performs the conversion process but does not perform the enlargement process, and when the operation panel has received setting to perform an enlargement and conversion process, the controller performs both the enlargement process and the conversion process.
Hotta discloses in a well-known related system from the same field of endeavor [Abstract] an operation panel for receiving setting [at least Figures 9-12] to perform only the enlargement process, the controller performs the enlargement process but does not perform the conversion process [92 and 94 not checked in Figure 9 with size specified in 112 of Figure 11], when the operation panel has received setting to perform only the conversion process, the controller performs the conversion process but does not perform the enlargement process [92 and 94 checked in Figure 9 with size not changed in Figure 11], and when the operation panel has received setting to perform an enlargement and conversion process, the controller performs both the enlargement process and the conversion process[printer driver 2 detects and decodes a two-dimensional code according to content specified by the UI section 64. Also, the printer driver 2 acquires (reads) an arrangement position of the two-dimensional code from the two-dimensional code print information file 30. The printer driver 2 synthesizes normal data and decoded data together. At this time, the decoded data is synthesized to be outputted at the arrangement position acquired from the file. The printer driver 2 outputs the synthesized data to the printer 12 and requests the printer 12 to print the synthesized data, p0079-0081].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Ujiie in view of Dusio the support wherein the operation panel has received setting to perform only the conversion process, the controller performs the conversion process as disclosed by Hotta because it would allow the user to determine how the code is to be rendered in a cohesive operation thereby reducing unnecessary burden on the user.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie (JP Pub 2017-123709) and in view of Dusio (US PgPub 20050194448) and in further view of GS1 (GS1 2D Barcode Verification Process Implementation Guideline release 1.3.21 ratified 7/2015).
Regarding claim 3: Ujiie in view of Dusio discloses the image processing apparatus according to claim 1.
Neither Ujiie nor Dusio appear to explicitly disclose wherein the controller determines whether or not there is a margin around the coded image, and does not perform the enlargement process when determining that there is no margin.
	GD1 discloses in a related guideline directed at a coded image where it is known that the code requires a quiet zone [i.e. margin] surrounding the image [The quiet zones are clear spaces that are free from any printed elements. Quiet zones surround four sides of the symbol. For GS1 DataMatrix the quiet zone is set to be equal to or greater than the minimum X-dimension for every side. For GS1 QR Code, the quiet zone is set to be equal to or greater than four times the X-dimension for every side. Formerly quiet zones were referred to as a “Clear Area” or a “Light Margin”. Incorrect quiet zones are a frequent source of scanning problems. The consequence of the quiet zone failure is that the scanner may identify the quiet zone area as light modules which can lead to either no decode or, very less likely, a mis-scan., section 9.2.1.3].
	Further, GS1 discusses where the failure to properly provide the margin [i.e. quiet zone] may result in a decode failure [The Decode has only two results. It is either PASS (Grade 4) or FAIL (Grade 0). Every symbol has an ISO specification. ISO specification of a symbol defines how to construct the symbol, how data should be encoded, how the finder patterns, alignment patterns or timing patterns are constructed, how error correction codes shall be used etc. If Decode fails, that means the symbol is not constructed according to its symbol specification, section 9.1.1].
GD1 does not discuss explicitly discuss an enlargement process.
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Ujiie in view of Dusio the support to insure an adequate margin [i.e. quiet zone] surrounding the coded image as disclosed by GS1 because it permits the coded image to be properly found and decoded.  It would also be obvious to persons of ordinary skill in the art to not perform an enlargement process when that process would not provide the necessary margin [i.e. quiet zone] because failing to do so may cause the coded image to not be found and/or decoded properly as discussed by GS1 in section 9.1 ISO/GS1 Parameters of 2D Verification.
	Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention.

Claim(s) 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie (JP Pub 2017-123709) and in view of Dusio (US PgPub 20050194448) and in further view of Akiyoshi (US Patent 7280238).
Regarding claim 4: Ujiie in view of Dusio discloses the image processing apparatus according to claim 1.
Neither Ujiie nor Dusio appear to disclose a storage medium for storing user information for deciding a user, wherein the controller recognizes an authority level of a printing person who executes a printing job based on the image data, on the basis of the user information, the operation panel receives setting whether or not to perform the conversion process when the authority level of the printing person is a predetermined higher level, and when the authority level of the printing person is the higher level, the controller performs the conversion process if setting to perform the conversion process has been made, while it does not perform the conversion process if setting not to perform the conversion process has been made.
Akiyoshi discloses in a related well-known system from the same field of endeavor [Abstract] an operation panel for receiving setting, and a storage medium for storing user information for deciding a user, wherein the controller recognizes an authority level of a printing person who executes a printing job based on the image data [The secure application 117 performs a user restriction process, in which the secure application 117 checks a user of the compound machine 100 by using a user code, and restricts use of the compound machine 100 such that only a user having the user code registered in an after-mentioned user database 320 can use the compound machine. In addition, on the basis of rights of use registered in the user database 320, the secure application 117 can provide only functions for which the user has the right of use among user services such as copy, printer, scanner and facsimile. In addition, the secure application 117 requests the operation panel 210 to display various screens at the time of the user restriction process, col. 5 lines 29-42].
Akiyoshi does not explicitly discuss a particular conversion process or enlargement operation.  Although Akiyoshi does not explicitly discuss particular functional details, Akiyoshi does disclose where, based on the user’s code entered at the operation panel [When the user name is selected, the secure application 117 displays a user code input screen shown in FIG. 9B in step S603, and enters a waiting state of user code in step S604. When the user code is input, the secure application 117 determines whether a user code of the selected user name and a user code input from the operation panel are the same], determines what accessed functions are available [When they are the same, it is determined that the input user code is correct [i.e. some level of authority – not a guest], the secure application obtains information on right of use from a record corresponding to the user code in step S606. The information includes a list of names of user services that can be used by the user, and as shown in FIG. 9C, the secure application 117 displays a function selection screen showing buttons of the listed user services in selectable manner in step S607]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing dated of the invention to have included in Ujiie in view of Dusio the support utilizing an operation panel for receiving setting, and a storage medium for storing user information for deciding a user, wherein the controller recognizes an authority level of a printing person who executes a printing job based on the image data, on the basis of the user information as disclosed by Akiyoshi to include permission options determining the operation panel receives setting whether or not to perform the conversion process when the authority level of the printing person is a predetermined higher level, and when the authority level of the printing person is the higher level, the controller performs the conversion process if setting to perform the conversion process has been made, while it does not perform the conversion process if setting not to perform the conversion process has been made [i.e. specific functionality of the apparatus that a user may or may not have permission set as usable] because it allows control of what features and functions as user may access according to an administrator or manager of the system.

Regarding claim 5: Ujiie in view of Dusio and Akiyoshi discloses the image processing apparatus according to claim 4.
Neither Ujiie nor Dusio discuss wherein the operation panel receives setting whether or not to perform the enlargement process when the authority level of the printing person is the higher level, and when the authority level of the printing person is the higher level, the controller performs the enlargement process if the setting to perform the enlargement process has been made, while it does not perform the enlargement process if the setting not to perform the enlargement process has been made.
Akiyoshi does disclose where, based on the user’s code entered at the operation panel [When the user name is selected, the secure application 117 displays a user code input screen shown in FIG. 9B in step S603, and enters a waiting state of user code in step S604. When the user code is input, the secure application 117 determines whether a user code of the selected user name and a user code input from the operation panel are the same], determines what accessed functions are available [When they are the same, it is determined that the input user code is correct [i.e. some higher level of authority – not a guest], the secure application obtains information on right of use from a record corresponding to the user code in step S606. The information includes a list of names of user services that can be used by the user, and as shown in FIG. 9C, the secure application 117 displays a function selection screen showing buttons of the listed user services in selectable manner in step S607]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing dated of the invention to have included in Ujiie in view of Dusio the support setting when the authority level of the printing person is the higher level, and when the authority level of the printing person is the higher level [e.g. function accessible after user code entered as compared to a guest user] as disclosed by Akiyoshi because it allows control of what features and functions as user may access according to an administrator or manager of the system.

Regarding claim 7: Ujiie in view of Dusio and Akiyoshi discloses the image processing apparatus according to claim 4.
Neither Ujiie nor Dusio discuss wherein the operation panel receives setting whether or not to perform the enlargement process when the authority level of the printing person is a lower level that is lower than the higher level, and when the authority level of the printing person is the lower level, the controller performs the enlargement process when the setting to perform the enlargement process has been made, while it does not perform the enlargement process when the setting not to perform the enlargement process has been made.
Akiyoshi does disclose where, based on the user’s code entered at the operation panel [When the user name is selected, the secure application 117 displays a user code input screen shown in FIG. 9B in step S603, and enters a waiting state of user code in step S604. When the user code is input, the secure application 117 determines whether a user code of the selected user name and a user code input from the operation panel are the same], determines what accessed functions are available [When they are the same, it is determined that the input user code is correct [i.e. some higher level of authority – not a guest], the secure application obtains information on right of use from a record corresponding to the user code in step S606. The information includes a list of names of user services that can be used by the user, and as shown in FIG. 9C, the secure application 117 displays a function selection screen showing buttons of the listed user services in selectable manner in step S607]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing dated of the invention to have included in Ujiie in view of Dusio the support whether or not to perform the enlargement process based on the set permissions for a guest user [i.e. lower level] or a user that inputs a code [i.e. higher level] when displaying selectable options [e.g. when the authority level of the printing person is a lower level that is lower than the higher level, and when the authority level of the printing person is the lower level] as disclosed by Akiyoshi because it allows control of what features and functions as user may access according to an administrator or manager of the system.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie (JP Pub 2017-123709) and in view of Dusio (US PgPub 20050194448) and in further view of Akiyoshi (US Patent 7280238) and Hotta et al., (US PgPub 20120086977).
Ujiie does not disclose details of a conversion process nor permission levels.
Dusio discloses where parameters set in the business application determine how the barcode and/or human readable information is printed once the coded image has been scanned and decoded [A typical use of this configuration is that a scanned bar code or other piece of information is acquired or entered at the handheld computer 91. That data is sent through the access point 93 to the application server 900 on which a business application is executing. The business application software processes the data and sends the results of that processing to the printer e.g. to print an appropriate label [i.e. barcode and/or human readable text], p0063 & p0073]. 
Dusio, while strongly suggesting that some setting of the business application would necessarily include providing direction as to how the data is to be printed, Dusio appears to fail to explicitly disclose wherein the operation panel receives setting whether or not to perform the conversion process when the authority level of the printing person is a lower level that is lower than the higher level, and when the authority level of the printing person is the lower level, the controller performs the conversion process if the setting to perform the conversion process has been made, while it does not perform the conversion process if the setting not to perform the conversion process has been made.
Akiyoshi does disclose where, based on the user’s code entered at the operation panel [When the user name is selected, the secure application 117 displays a user code input screen shown in FIG. 9B in step S603, and enters a waiting state of user code in step S604. When the user code is input, the secure application 117 determines whether a user code of the selected user name and a user code input from the operation panel are the same], determines what accessed functions are available [When they are the same, it is determined that the input user code is correct [i.e. some higher level of authority – not a guest], the secure application obtains information on right of use from a record corresponding to the user code in step S606. The information includes a list of names of user services that can be used by the user, and as shown in FIG. 9C, the secure application 117 displays a function selection screen showing buttons of the listed user services in selectable manner in step S607]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing dated of the invention to have included in Ujiie in view of Dusio the support to execute a function based on the authority level of the user as determined when the user logs into the system [e.g. function accessible after user code entered as compared to a guest user] as disclosed by Akiyoshi because it allows control of what features and functions as user may access according to an administrator or manager of the system.
Akiyoshi does not disclose the conversion selection details.
Hotta discloses in a well-known related system from the same field of endeavor [Abstract] wherein the user interface [at least Figures 9-12] sets the conversion process if the setting to perform the conversion process has been made, while it does not perform the conversion process if the setting not to perform the conversion process has been made [a first printing mode in which printing including decoding is performed and a second printing mode in which printing without decoding is performed to an output apparatus as options ... printer driver 2 detects and decodes a two-dimensional code according to content specified by the UI section 64. Also, the printer driver 2 acquires (reads) an arrangement position of the two-dimensional code from the two-dimensional code print information file 30. The printer driver 2 synthesizes normal data and decoded data together. At this time, the decoded data is synthesized to be outputted at the arrangement position acquired from the file. The printer driver 2 outputs the synthesized data to the printer 12 and requests the printer 12 to print the synthesized data and at least shown in Figures 9-12, Abstract & p0079-0081].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Ujiie in view of Dusio and Akiyoshi the support the controller performs the conversion process if the setting to perform the conversion process has been made, while it does not perform the conversion process if the setting not to perform the conversion process has been made as disclosed by Hotta because it would allow the user to determine how the code is to be rendered in a cohesive operation thereby reducing unnecessary burden on the user.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujiie (JP Pub 2017-123709) and in view of Dusio (US PgPub 20050194448) and in further view of Akiyama (JP Pub 2008-167314).
Regarding claim 8: Ujiie in view of Dusio discloses the image processing apparatus according to claim 1.
Ujiie nor Dusio appear to disclose wherein when performing the enlargement process, the controller shifts a position of a part other than the coded image in the image data or reduces a part other than the coded image, so as to secure an area for pasting the enlarged coded image.
Akiyama discloses in a related system from the same field of endeavor [Overview] wherein when performing the enlargement process, the controller shifts a position of a part other than the coded image in the image data or reduces a part other than the coded image, so as to secure an area for pasting the enlarged coded image [in the image processing apparatus according to the 5 aspect, when the size determination means determines that the size of the image of the barcode is too small, the electronic document processing means detects that the barcode margin area detection means detects that there is no sufficient amount of space around the barcode. A document surrounding a position of a bar code is reduced and an image of a bar code is enlarged to create and output an electronic document ... When it is determined by the expansion size determination unit 601 that there is no sufficient margin around the barcode, the font size of TEXT in the vicinity of the barcode is reduced. To shift an IMAGE position, such as a photograph and a figure, around a bar code. To reduce an IMAGE size such as photograph and drawing of a peripheral part of a bar code. As a result, a margin around the bar code is secured, and the bar code size is enlarged and stored as shown in Figures 11 & 12, p0015 & p0063-0065].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Ujiie in view of Dusio the support for reducing the size or shifting the image data around the coded image as disclosed by Akiyama because it would insure sufficient space is provided for the coded image so that it may be properly decoded when read.

Allowable Subject Matter
Claims 9 and 10 are allowed on grounds as detailed in the previous Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672